Opinion by
Me. Justice Elkin,
The only question about which we have any doubt in this case, is whether any rent was due and unpaid at the time Master elected to exercise his option to pay the purchase price agreed upon and take title to the property. The general rule in such cases is that where the relation of landlord and tenant exists under the terms of a written lease, containing an option to purchase at a stipulated price, which option is properly exercised during the term, the relation of landlord and tenant is thereby terminated, and thereafter the parties stand in the relation of vendor and vendee under the agreement: Newell’s App., 100 Pa. 513; Knerr v. Bradley, 105 Pa. 190. It follows that if Master properly exercised his option to purchase, he stood in the relation of vendee *345under the agreement from the time the contract became mutually binding upon both parties. After that time the relation of landlord and tenant ceased to exist, and the rights of the párties must be determined upon the basis of a contract to sell and convey on one side and to purchase on the other.
The learned court below found as a fact that the option to purchase was properly exercised, and as a conclusion of law that no rent was due by Master and demandable by Roberts at the time of filing the bill or at the present time. The conclusion of law logically followed the findings of fact which were not assigned as error. The facts having been found against appellant, the above stated rule of law is applicable, and nothing further need be said on this branch of the case.
We quite agree that laches cannot be imputed to Master either upon the facts or law of this case. Laches will not as a general rule be imputed to one in possession of land, for delay in resorting to a court of equity to establish his right to the legal title: White v. Patterson, 139 Pa. 429. The learned chancellor found as a fact that Master continuously offered to pay the stipulated price under the option to purchase from March 19,1906, up to and including January 1, 1910. This finding is not assigned as error, and is a complete answer to the argument that Master had slept on his rights and had not been diligent in the assertion of them. He was in possession, standing upon his legal right to purchase, of which he gave due notice to Roberts, and cannot be convicted of laches because he did not sooner go into a court of equity to compel specific performance of the contract upon which he stood at all times. The remaining assignments are without substantial merit and certainly nothing suggested by them would justify a reversal of the decree entered in the court below.
Assignments of error overruled and decree affirmed at cost of appellant.